Citation Nr: 1606281	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected degenerative joint disease with spondylosis of the lumbar spine.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative joint disease with spondylosis of the lumbar spine.

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel





INTRODUCTION

The Veteran served on active duty from May 1991 to June 1993. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the Veteran was previously represented by a private attorney; however, the attorney withdrew from the case in May 2014.  The Veteran has not appointed another representative since that time.

The Board also notes that the Veteran was scheduled for a hearing before a Veterans Law Judge in June 2014; however, he failed to report for that proceeding.  In an April 2015 VA Form 9, the Veteran requested a videoconference hearing before the Board, but he did not provide any good cause.  Therefore, there is no outstanding hearing request. 38 C.F.R. § 20.702(d).

The Board remanded the case for further development in November 2014 and July 2015.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this appellant's claim should take into consideration the existence of the electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND


In his July 2010 notice of disagreement, the Veteran asserted that his PTSD may be related to his service-connected back disability.  He also claimed in a March 2015 statement that the pain from his back disorder had caused nightmares and paranoia.  The Veteran has not been afforded a VA examination to determine if there is a relationship between his service-connected back disability and any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015).  Therefore, the case must be remanded to obtain a medical opinion addressing this theory of entitlement.

Regarding his hypertension, in a March 2015 statement, the Veteran argued that the prolonged use of pain medication caused him to develop high blood pressure.  However, there is no medical opinion addressing the Veteran's medication.  Moreover, the March 2015 VA examiner's opinion regarding secondary service connection was speculative.  Therefore, an additional medical opinion is needed.  

Lastly, the Board notes that a decision on the claims for service connection could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include PTSD subscales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  He or she should also opine as to whether it is at least as likely as not that the disorder was caused by or permanently aggravated by his service-connected back disability, to include the pain and medications used to treat the disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The examiner should also state whether it is at least as likely as not that any current PTSD was caused by or permanently aggravated by the Veteran's service-connected back disability, to include the pain and medications used to treat the disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
2.  The AOJ should refer the Veteran's claims folder to the April 2015 VA examiner, or if she is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of the Veteran's hypertension. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is as least as likely as not that the Veteran's hypertension id causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that his hypertension was caused or permanently aggravated by his service-connected back disability, to include the use of pain medication used to treat that disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be noted whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim at issue.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




